United States Court of Appeals
              for the district of columbia circuit
                                


No. 96-5050                                  September Term, 1997

Americable International, Inc.,             Nos. 94cv02096       
                                                 95cv00282       
                    Appellant                    95cv02214       
                                                 95cv02114       
          v.

Department of Navy, et al.,

                    Appellees

___________________
consolidated with Nos. 96-5131, 96-5132 and 96-5133                                        


     Before:  Wald, Henderson and Garland, Circuit Judges.


                            O R D E R

     It is ORDERED by the court that the opinion filed by the court on November 21, 1997
be amended to delete footnote 6 on page 8.

                                        Per Curiam
                                        For the Court:
                                        Mark Langer




Filed on January 30, 1998